DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
 	Claims 1-13 are pending in the application, with claims 1, 4-5, and 12 amended and new claim 13 added. 	The rejection of claims 1-4, 6-8 and 9-12 under 35 U.S.C. 102(b), as being anticipated by Blum (US 2005/0258574 A1), is withdrawn in view of the amendments to the claims, the claim amendments necessitating new grounds of rejection.	The rejection of claim 9 under 35 U.S.C. 103(a) as being unpatentable over Blum is withdrawn in view of the amendments to the claims necessitating new grounds of rejection.

Response to Arguments
	Applicants’ 12/17/19 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to independent claims 1 and 12, Applicants assert on page 5 that Blum does not teach the new element (necessitating new grounds of rejection) that a filter integrally molded to the waste collection bag.  	This is not persuasive, as upon further search and consideration, Albrectsen teaches this limitation, as further presented below.

	As to claim 4, Applicants assert on page 5 that Blum does not teach the new element (necessitating new grounds of rejection) that the front wall has a 10% greater tension modulus than the rear wall for greater rigidity.  	This is not persuasive, as upon further search and consideration, Blum teaches or suggests this limitation, as further presented below.

	As to claim 5, Applicants assert on page 5 that Blum does not teach the new element (necessitating new grounds of rejection) that the rear wall includes a net structure providing a greater rigidity than the front wall.  	This is not persuasive, as upon further search and consideration, Blum teaches or suggests this limitation, as further presented below.

 	Applicants argue the same limitations for the remaining claims as presented above.

 			Claim Rejections - 35 U.S.C. §  112	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	In amended claims 1 and 12: “filter integrally molded into the waste collection bag” has been added as a new limitation (necessitating new grounds of rejection) of the claims. However, there does not appear to be any description of this term in Applicants’ application as filed. The only reference to any filter in Applicants’ specification is at p.11, ll.17-18: “if the collecting bag is to be provided with a filter, the filter may be insert moulded in the pre-form”.
  	Accordingly, amended claims 1-12 lack written description in the specification, such that the meaning of these terms in the claims are not ascertainable by reference to the description.  Applicant is required to amend the claims, or to make appropriate amendment to the description, to provide clear support or antecedent basis for these terms appearing in the claims provided, and where no new matter is introduced.
 	For purposes of examination, this limitation will be interpreted to include where a filter can be provided with the collection bag (additionally where patentability is based on the product itself and does not depend on its method of production or the components or state of components used in the production. MPEP 2113(I)).

 				Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (US 2005/0258574 A1) in view of Albrectson (US 2008/0306459 A1).


    PNG
    media_image1.png
    320
    509
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    251
    274
    media_image2.png
    Greyscale
 	As to claims 1 and 12, Blum teaches an ostomy appliance (Abstract) comprising: 
 	(a) a waste collection bag 10 (10 with wall portion16 Fig.1-2 annotated above [0003],ll.4;[0028]-[0032]);  		that is molded [0034],ll.8-[0036],ll.3 to form a front wall (Fig.2 annotated, as forming distal side, where stoma opening on proximal middle rear wall between inner sides of 15 Fig.2 annotated) (BUT where patentability is based on the product itself and does not depend on its method of production or the components or state of components used in the production. MPEP 2113(I))). 		that continuously extends to form both a side wall (Fig.2, as portion between front and back walls) and a rear wall (Fig.2 annotated, as forming proximal side),  		with the rear wall (Fig.2 annotated, as forming distal side) spaced apart from the front wall when the waste collection bag is empty (where second portion (16) as blow molded part [0028],ll.10-11 forms front, back and side walls Fig. as part of ostomy collecting bag [0003],ll.4 defining a chamber (as front and back walls capable of being separated when empty, partially empty, and/or filled for collecting body waste [0028],ll.2-3 as generally tubular [0028],ll.9-10 with a generally circular cross-section shape [0028],ll.15 such that a blow molded, tubular, and circular cross section ostomy collecting chamber necessarily provides a continuously smooth surface without sealed edges);   		with a bottom (Fig.2 annotated, Fig.1) of the waste collection bag 10 defined by a curved bottom wall (Fig.1,2 annotated) that continuously extends both the front wall and rear wall (Fig.2 annotated, Fig.1, where flexible film front and rear walls with tubular and circular cross section necessarily are capable of providing a curved bottom wall), and 		wherein the waste collection bag is formed to include a longitudinal curvature within at least one of the front wall and the rear wall (Fig.1,2 annotated; where flexible film front and rear walls with tubular and circular cross section Fig.1,2 necessarily are capable of providing a longitudinal curvature within at least one of the front and rear walls); and
 	(b) a connector (as releasably securable connector [0029],ll.7-16 of second portion 14 of 10 Fig.1,2 [0028]-[0032] configured as coupling member for peristomal wafer Fig.1-2 [0029],ll.4-7)   		integrally molded ([0034]-[0035]) into the rear wall (proximal, Fig.1,2 annotated [0028],ll.5-8) of the waste collection bag 10 around a waste inlet (bag opening between 15 Fig.2 annotated [0028],ll.16-18) (BUT where patentability is based on the product itself and does not depend on its method of production or the components or state of components used in the production. MPEP 2113(I)) [[note that new grounds of rejection were necessitated by claim amendment to add new claim 13]]; and 	(as per claim 12) wherein at least one of the front wall and the rear wall is molded [0028],ll.5-7,9-10 to include a patterned structure formed into a surface of one of the front wall and the rear wall (mold forming patterned structure as bellows structure in front and rear wall [0033],ll.9-11) to configure the waste collection bag to expand in at least one of a longitudinal direction and a lateral direction when filled (where second portion 16 forming front and rear walls of collection bag 10 has resulting bellows pattern capable being collapsed or expanded in axial/lateral direction [0028],ll.11-14); and  	Blum does not teach that the ostomy appliance further comprises a filter provided as connected to the waste collection bag. 	It is noted that (See 112, first paragraph rejection above) patentability is based on the device or product itself and does not depend on its method of production or the components or state of components used in the production. MPEP 2113(I), such that the filter does not have to be manufactured as being integrally molded into the waste 
    PNG
    media_image3.png
    224
    454
    media_image3.png
    Greyscale
collection bag). 	However, Albrectsen teaches an ostomy appliance (Abstract) comprising: 
 	a waste collection bag with walls 10 and a filter comprising foam 1 and deodorizing element 7 that is welded within a protective element to a wall 10 of the ostomy bag Fig.4 [0081];[0084];[0072]-[0076]; to provide a vent for gases to be deodorized and exit the bag with the protective element to prevent clogging of the filter from waste [0013];[0024]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ostomy bag of Blum with the filter of Albrectsen, and one of skill would have been motivated to do so, in order to provide a vent for gases to be deodorized and exit the bag with the protective element to prevent clogging of the filter from waste.

	As to claim 2, Blum teaches wherein the front wall and the rear wall are formed of a single material having no sealed connection between the front wall and the rear wall (as formed from single material by molding as singular tubular structure necessarily having no sealed connection between the front and rear walls [0028],ll.9-11).
	As to claim 3, Blum teaches wherein the front wall continuously extends to form both the side wall and the rear wall such that the waste collection bag is characterized by an absence of sealed edges (as formed from single material by molding as single tubular structure necessarily having no sealed edges between the front and rear walls [0028],ll.9-11).
	As to claim 4, Blum teaches wherein the front wall can be made of a different material than the back wall (first and second portions [0007];[0010],ll.3-4) and to have a greater or a lesser rigidity or thickness compared to the rear wall (as different thicknesses also providing greater or lesser relative rigidity [0031,ll.2-4,7-12), in order to provide where the first portion front wall can be more rigid or flexible than the second portion/rear wall [0009]. 	Blum does not specifically teach that the front wall has a tension modulus that is at least 10% greater than a tension modulus of the rear wall to configure the front wall. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the different materials of the front and rear walls to provide the front wall with a tension modulus at least 10% greater than the rear wall, which would necessarily provide greater or lesser rigidity or thickness, and one of skill would have been motivated to do so, in order to provide where the first portion front wall can be more rigid or flexible than the second portion/rear wall.	As to claim 5, Blum teaches that a surface of the front and/or rear walls 16 of the collection bag 10 can be embossed or keyed, in order to increase the engagement between the front and/or rear walls of 1st part 16 of the ostomy appliance 10 with the connector/2nd portion 16 [0037],ll.3-5. 	Blum does not specifically teach that the embossing or keying of the front and/or rear walls forms a net structure. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide an embossed or keyed front or rear wall surface as a net structure, and one of skill would have been motivated to do so, in order to increase the engagement between the front and/or rear walls of the ostomy appliance with the connector.	As to claims 6-7, Blum teaches wherein the front wall or rear wall has a greater or a lesser rigidity or thickness compared to the rear wall (as different thicknesses also providing greater or lesser relative rigidity [0031,ll.2-4,7-12).	As to claim 8 at least one of the front wall and the rear wall is molded to include a ribbed structure, where the ribbed structure is adapted to allow the waste collection bag to expand when filled (as presented above for claim 12).
 	As to claim 9, Blum teaches that a surface of the front and/or rear walls 16 of the collection bag 10 can be embossed or keyed, in order to increase the engagement between the front and/or rear walls of 1st part 16 of the ostomy appliance 10 with the connector/2nd portion 16 [0037],ll.3-5. 	Blum does not specifically teach that the embossing or keying of the front and/or rear walls forms a net structure. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide an embossed or keyed front or rear wall surface as a net structure, and one of skill would have been motivated to do so, in order to increase the engagement between the front and/or rear walls of the ostomy appliance with the connector.
	As to claim 10, Blum teaches wherein at least one of the front wall and the rear wall is molded to include a transverse patterned structure of alternating ribs and grooves (bellows), where the transverse patterned structure is adapted to allow the waste collection bag to expand in a longitudinal direction when filled (as presented above for claim 12). 
	As to claim 11, Blum teaches wherein at least one of the front wall and the rear wall is molded to include a longitudinal patterned structure of alternating ribs and grooves, where the longitudinal patterned structure is adapted to allow the waste collection bag to expand in a lateral direction when filled (as presented above for claim 12).
 	As to claim 13, Blum teaches that the appliance further comprises a base plate 14 (second portion 14 of 10 Fig.1,2 [0028]-[0032] configured as coupling member for peristomal wafer 18 Fig.1-2 [0029],ll.7-16) integrally molded into the rear wall of the waste collection bag around the waste inlet and integrated with the connector (integrally molded ([0034]-[0035]) into the rear wall (proximal, Fig.1,2 annotated [0028],ll.5-8) of the waste collection bag 10 around a waste inlet (bag opening between 15 Fig.2 annotated [0028],ll.16-18; BUT where patentability is based on the product itself and does not depend on its method of production or the components or state of components used in the production. MPEP 2113(I)). 	Blum does not specifically teach that the base plate 14 comprises an adhesive. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide an adhesive with the base plate to releasably connect to the persistomal wafer, and one of skill would have been motivated to do so, in order to provide a releaseable component of the base plate 14 to connect to the peristomal wafer 18 Fig.1-2; [0029],ll.7-16.
Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, e.g., Nguyen-Demary (US 2012/0179124 A1) (Abstract;Fig.15; [0122]-[0136]). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 12 to 6 pm (ET) [10a-4p MT].  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781